DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 1, 2022 has been entered.  Claims 1-3, 7, 9, 32-33 have been amended.  Claims 9-14 are withdrawn.  Claims 15-25, 27-29 are canceled.  Claims 35-36 are new.  Currently, claims 1-8, 26, and 30-36 are pending for examination.

Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive to overcome an obviousness rejection over Lee et al. (US PG Pub 2018/0304077). Applicant argues on pages 7-8 that Lee et al. does not expressly disclose using one of a first electrode and a second electrode integrated with the body of a vestibular stimulation prosthesis, and to selectively activate one of the first electrode and the second electrode to deliver stimulation to vestibular tissue of a recipient by arranging the first surface of the flexible body against a proximal surface of an oval window of the recipient.  However, a review of the specification indicates that the first surface including either just one electrode or a second electrode is a matter of design choice.  For example, several paragraphs including [0057] refers to “one or more electrodes” rather than a required first electrode and a second electrode for contacting the proximal surface of an oval window.  The specification is silent as to the specific stimulation parameters provided to the one of the first electrode and the second electrode, only mentioning in para. [0117] that “In examples, a same stimulation signal can be sent to all of the electrodes 112. In other examples, different stimulation signals are applied to different electrodes.  In some examples, certain of the electrodes can be selectively activated to target stimulation at a particular anatomical location (e.g., to target vestibular anatomy through the oval window). In some examples, the one or more electrodes 112 are selectively activated or deactivated.”  The specification is silent of a specific stimulation to the vestibular tissue where both first and second electrodes are required and solves any stated problem or is for any particular purpose.  Lacking specific criticality of including a second electrode on the first surface of the flexible body such that the flexible body can be arranged against a proximal surface of an oval window of the recipient with a first and second electrode, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. to include a second electrode, selectively activatable, adjacent the first electrode, such that both electrodes are arranged against the proximal surface of an oval window of the recipient, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.
Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 26 and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG Pub 2018/0304077).
Regarding claim 1, Lee et al. discloses an apparatus comprising: a flexible body (fig. 1c)  having a first surface and a second surface 15 opposed to the first surface ([0030]), the first surface including at least a first electrode 23 (fig. 4); an implantable housing 12 remote from the flexible body; a stimulator ([0027]) disposed in the implantable housing and configured to selectively activate one of the first electrode ([0035]) to deliver stimulation to vestibular tissue (“acoustic nerve”) of a recipient by arranging the first surface of the flexible body against a proximal surface of an oval window of the recipient ([0039]), and wherein the stimulation is configured to evoke vestibular function ([0039]) of the recipient; and a lead for electrically connecting the one or more electrodes to the stimulator (fig. 1a).  Lee et al. discloses the stimulation is directed to the acoustic nerve ([0039], [0042]) but does not expressly disclose the vestibular tissue includes one or more from a group of an otolith organ and a vestibular canal.  However, based on the applicant’s disclosure, it is known in the art that the vestibular canals allow rotation movement to be sensed and the otolith organs allow linear movement to be sensed; the rotational and linear movement “cause appropriate nerve impulses to be generated via the vestibular anatomy and transferred through the auditory nerve (not shown) to the brain (also not shown) where they are perceived as motion” ([0063] of the published application).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the stimulation directed to the vestibular tissue of Lee et al. would be capable of also being directed toward vestibular tissue from the group of otolith organs and vestibular canals, as it has been disclosed that these specific vestibular tissues are directly related to the stimulation acoustic nerve, and the placement of the electrode against the proximal surface of the oval window of the recipient to deliver electrical stimulation to the acoustic nerve would yield the same result as the applicant’s motivation for directing stimulation to the otolith organ and vestibular canal.  Lee et al. does not expressly disclose the first surface also including a second electrode, and to selectively activate one of the first electrode and the second electrode to deliver stimulation to vestibular tissue of a recipient.  However, a review of the specification indicates that the first surface including either just one electrode or a second electrode is a matter of design choice.  For example, several paragraphs including [0057] refers to “one or more electrodes” rather than a required first electrode and a second electrode for contacting the proximal surface of an oval window.  The specification is silent as to the specific stimulation parameters provided to the one of the first electrode and the second electrode, only mentioning in para. [0117] that “In examples, a same stimulation signal can be sent to all of the electrodes 112. In other examples, different stimulation signals are applied to different electrodes.  In some examples, certain of the electrodes can be selectively activated to target stimulation at a particular anatomical location (e.g., to target vestibular anatomy through the oval window). In some examples, the one or more electrodes 112 are selectively activated or deactivated.”  The specification is silent of a specific stimulation to the vestibular tissue where both first and second electrodes are required and solves any stated problem or is for any particular purpose.  Lacking specific criticality of including a second electrode on the first surface of the flexible body such that the flexible body can be arranged against a proximal surface of an oval window of the recipient with a first and second electrode, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. to include a second electrode, selectively activatable, adjacent the first electrode, such that both electrodes are arranged against the proximal surface of an oval window of the recipient, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable
Regarding claims 2-3, Lee et al. discloses wherein the first electrode and the second electrode each comprise a respective tip configured to resist penetrating oval window tissue (“The location of oval window T3-round window T2 is suitable for using a planar electrode for a minimally invasive way.” [0039]; “Compared to the inserted type, the planar electrode can reduce the degree of invasion.” [0030]).
Regarding claim 8, Lee et al. discloses the flexible body has an elongate shape (fig. 1c) but does not expressly disclose the flexible body has a thickness less than a width. However, lacking any specific criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. and change the shape of the flexible body since a change in shape involves only routine skill in the art and such a change would not appear to alter the operation of the device and the results of such a change would be reasonably predictable.
Regarding claims 26, 30, Lee et al. discloses a reference electrode (“counter electrode”); a reference electrode lead coupled to the reference electrode for electrically coupling the reference electrode to the implantable housing (fig. 4); and a reference electrode fastener (“needle”) configured to fasten the reference electrode to middle ear anatomy (“stapes footplate ligament T1” [0039]); wherein the reference electrode comprises a triangular shape with a point configured to pierce tissue (“needle” [0038]).
Regarding claims 31 and 33, Lee et al. discloses the flexible body and electrode comprises a pyramidal shape having an n-sided base, where n is an integer three or greater (“electrode may be formed as… a pyramid” [0038]).
Regarding claim 32, Lee et al. discloses the one or more electrodes comprises a plurality of electrodes ([0047]) but does not expressly disclose three or more electrodes arranged linearly. It would have been obvious to one of ordinary skill in the art before the effective filing date to include three or more electrodes arranged linearly as a duplication and rearrangement of parts involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.
Regarding claim 34, Lee et al. discloses wherein each respective tip has a blunt shape (“electrode may be formed as… a circle, a rectangle, a cylinder” [0038]), thereby being configured to resist penetrating tissue of the oval window (“The location of oval window T3-round window T2 is suitable for using a planar electrode for a minimally invasive way.” [0039]; “Compared to the inserted type, the planar electrode can reduce the degree of invasion.” [0030]).
Regarding claim 35, Lee et al. discloses wherein the stimulator is configured to supply different stimulation signals to each of the first electrode and second electrode (fig. 3a).
Regarding claim 36, Lee et al. discloses wherein the stimulator is configured to send the same stimulation signals to each of the first electrode and second electrode (fig. 2a).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG Pub 2018/0304077) as applied to claims 1-3, 8, 26 and 30-36 above, and further in view of Boven et al. (US PG Pub 2019/0274596).
Regarding claim 4, Lee et al. does not expressly disclose the apparatus is configured to deliver the stimulation according to a predetermined schedule generated based on a calibration, and wherein the predetermined schedule indicates an intensity of the stimulation and when to deliver the stimulation to the vestibular tissue.  Boven et al. teaches it is known in the art to develop a stimulation schedule based on a calibration ([0045]), the schedule indicating the parameters of the stimulation (“pulse amplitude, pulse width, pulse frequency”[0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. to deliver stimulation according to a schedule predetermined based on a calibration of the device as taught by Boven et al. in order to better provide stimulation parameters that are determined from calibration made by a specialist (“audiologist” [0045]).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG Pub 2018/0304077) as applied to claims 1-3, 8, 26 and 30-36 above, and further in view of Miller, III et al. (US PG Pub 2009/0163978).
Regarding claims 5-6, Lee et al. does not expressly disclose the second surface configured to contact a portion of an ossicular chain of the recipient, the flexible body configured to conduct vibrations from the ossicular chain to the oval window tissue.  Miller, Ill et al. teaches it is known in the art to deliver stimulation to surfaces of the ossicular chain and the oval window via selected electrodes of a cochlear electrode array or to drive an actuator to conduct vibrations from the ossicular chain to the oval window tissue ([0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. to try to deliver stimulation to the oval window and ossicular chain of the patient as taught by Miller, Ill et al. as it is a known region of the ear for delivering vestibular stimulation and therefore not novel in the art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG Pub 2018/0304077) as applied to claims 1-3, 8, 26 and 30-36 above, and further in view of Van Den Heuvel (US PG Pub 2011/0093039).
Regarding claim 7, Lee et al. does not expressly disclose the stimulator is configured to deliver stimulation without respect to a communication from a source external to the recipient. Van Den Heuvel teaches it is known in the art for an information scheduler 40 to control/coordinate delivery of information signals for a signal generator to output for stimulation to the recipient ([0065]), the information scheduler 40 either being integrated in the external device or the implantable component of the hearing prosthesis ([0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. to include an information scheduler integrated with the implantable stimulator as taught by Van Den Heuvel in order to control/coordinate delivery of information signals based on an input signal analysis signal ([0010]), the information scheduler being positioned internal to the recipient as a rearrangement of parts involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LEE/Primary Examiner, Art Unit 3792